J-S65002-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

JAMAL CLARK

                            Appellant                     No. 89 EDA 2013


           Appeal from the Judgment of Sentence December 3, 2012
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0013813-2010


BEFORE: PANELLA, J., OLSON, J., and PLATT, J.*

JUDGMENT ORDER BY PANELLA, J.                       FILED DECEMBER 10, 2014

        Appellant, Jamal Clark, appeals from the judgment of sentence

entered December 3, 2012, by the Honorable Chris R. Wogan, Court of

Common Pleas of Philadelphia County. We affirm.

        A lengthy recitation of the facts and procedural history is unnecessary

to our disposition of this case.          Following a waiver trial, Appellant was

convicted of robbery,1 carrying a firearm without a license,2 theft by unlawful

taking,3 and carrying a firearm in public in Philadelphia.4 On December 3,



____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S.A. § 3701(a)(1)(ii).
2
    18 Pa.C.S.A. § 6106(a)(1).
3
    18 Pa.C.S.A. § 3921(a).
4
    18 Pa.C.S.A. § 6108.
J-S65002-14



2012, Appellant was sentenced to five to ten years’ imprisonment, to be

followed by three years’ probation. This appeal followed.

       On appeal, Clark argues that the Commonwealth failed to present

sufficient evidence that he was the perpetrator of the crimes for which he

was convicted.        Initially, we are obliged to note that the entirety of

Appellant’s brief is largely composed of run-on sentences and is replete with

spelling and punctuation errors. Most egregiously, Appellant cites only two

Rules of Evidence in support of his claims – Appellant cites to no relevant

case law or other pertinent statute.5            As Appellant simply provides no

discussion of pertinent legal authority to support his claim that the evidence

pertaining to identification was insufficient to support his convictions, we are

constrained to find this issue is waived. Commonwealth v. Love, 896 A.2d
1276, 1278 (Pa. Super. 2005) (“Arguments not appropriately developed are

waived.”); Commonwealth v. Russell, 665 A.2d 1239 (Pa. Super. 1995)

(Superior Court would not review argument that contained no citation to or

discussion of relevant legal authority).

       Rather than addressing the identification issue, Appellant’s brief, such

that it is, addresses the argument that the trial court improperly admitted

the testimony of the assistant district attorney who handled Appellant’s
____________________________________________


5
  Appellant readily admits in the portion of his brief entitled “Table of Cases
Cited” that “NO CASES WERE CITED[.]” Appellant’s Brief at iii (capitalization
in original).



                                           -2-
J-S65002-14


preliminary hearing.   This precise issue was not raised in Appellant’s Rule

1925(b) statement of matters complained of on appeal. See Rule 1925(b)

statement, 7/15/13. Therefore, we are constrained to find this issue, too, is

waived.   See Pa.R.A.P. 1925(b)(4)(vii); Commonwealth v. Melvin, ---

A.3d ---, ---, 2014 WL 4100200 at *28 (Pa. Super., filed Aug. 21, 2014).

     As we find that Appellant has waived the claims presented on appeal,

we affirm his judgment of sentence.

     Judgment of sentence affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/10/2014




                                      -3-